EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with V. Lakshmanan on May 21, 2021.
The application has been amended as follows: 
2.1. Claim 4 has been amended as follows:
--4.	(Currently amended) An aluminum alloy clad material comprising: a core material composed of an aluminum alloy material including: Si: greater than 0 and less than 0.2 mass%, Fe: 0.1 to 0.3 mass%, Cu: 1.5 to 2.5 mass%, Mn: 1.0 to 1.6 mass%, and Mg: 0.1 to 1.0 mass%, the balance being Al and incidental impurities, a number density of Al-Mn compound having a circle equivalent diameter of not less than 0.1 µm being not less than  1.0 x 105 mm-2, a number density of Al2Cu having a circle equivalent diameter of not less than 0.1 µm being not more than 1.0 x 105 mm-2, and wherein the strength after one week of brazing is not less than 250 MPa; and one of a) a brazing material and a sacrificial anode material provided on one face of the core material, or b) the brazing material provided on one face of the core material and a sacrificial anode material provided on another face of the core material, wherein the brazing material consists of an Al-Si alloy consisting of Si: 7.0 to 12.0 mass% with the balance being Al and incidental impurities[, and wherein the incidental impurities exclude Li].--

--5.	(Currently amended) An aluminum alloy clad material comprising: a core material composed of an aluminum alloy material including: Si: greater than 0 and less than 0.2 mass%, Fe: 0.1 to 0.3 mass%, Cu: 1.5 to 2.5 mass%, Mn: 1.0 to 1.6 mass%, and Mg: 0.1 to 1.0 mass%, the balance being Al and incidental impurities, a number density of Al-Mn compound having a circle equivalent diameter of not less than 0.1 µm being not less than  1.0 x 105 mm-2, a number density of Al2Cu having a circle equivalent diameter of not less than 0.1 µm being not more than  1.0 x 105 mm-2, and wherein the strength after one week of brazing is not less than 250 MPa; and one of a) a brazing material and a sacrificial anode material provided on one face of the core material, or b) the brazing material provided on one face of the core material and a sacrificial anode material provided on another face of the core material, wherein the brazing material is an Al-Si-Cu alloy containing Si: 7.0 to 12.0 mass% and Cu: 1.0 to 2.5 mass% with the balance being Al and incidental impurities[, and wherein the incidental impurities exclude Li].--
2.3. Claim 6 has been amended as follows:
--6.	(Currently amended) An aluminum alloy clad material comprising: a core material composed of an aluminum alloy material including: Si: greater than 0 and less than 0.2 mass%, Fe: 0.1 to 0.3 mass%, Cu: 1.5 to 2.5 mass%, Mn: 1.0 to 1.6 mass%, and Mg: 0.1 to 1.0 mass%, the balance being Al and incidental impurities, a number density of Al-Mn compound having a circle equivalent diameter of not less than 0.1 µm being not less than  1.0 x 105 mm-2, a number density of Al2Cu having a circle equivalent 5 mm-2, and wherein the strength after one week of brazing is not less than 250 MPa; and one of a) a brazing material and a sacrificial anode material provided on one face of the core material, or b) the brazing material provided on one face of the core material and a sacrificial anode material provided on another face of the core material, wherein the brazing material is an Al-Si-Cu-Zn alloy containing Si: 7.0 to 12.0 mass%, Cu: 1.0 to 2.5 mass%, and Zn: 0.1 to 3.0 mass% with the balance being Al and incidental impurities[, and wherein the incidental impurities exclude Li].--
2.4. Claims 7-14 are rejoined.
2.5. Claim 11, line 6, the phrase “to a predetermined thickness” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in their present amended form have overcome the obviousness rejection over Ishikawa et al, Ishikawa et al in view of Wittebrood et al and Hurd et al in view of Wittebrood et al in view of Applicants showing in the instant specification of criticality of the claimed ranges.  In the instant specification, Tables 1 and 3, Applicants have shown that an aluminum alloy composition comprising the components in the amounts recited in the instant claims provide good formability and brazability, no grain boundary corrosion and a strength of not less than 250 MPa 1 week after brazing compared to an aluminum alloy composition comprising components outside of the claimed ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.